

Exhibit 10.22


TRIBUNE COMPANY
2013 EQUITY INCENTIVE PLAN
FORM OF PERFORMANCE SHARE UNIT AGREEMENT
THIS PERFORMANCE SHARE UNIT AGREEMENT (the “Agreement”) is made by and between
Tribune Media Company, a Delaware corporation (the “Company”), and the
undersigned Participant, and is dated as of _______ (the “Date of Grant”).
Pursuant to this Agreement, the Company hereby grants to the Participant the
number of performance-vested Restricted Stock Units (“Performance Share Units,”
or “PSUs”) set forth below, each of which represents an unfunded and unsecured
promise of the Company to deliver (or cause to be delivered) to the Participant
upon settlement one share of Class A Common Stock (“Common Stock”) of the
Company (or cash equal to the Fair Market Value thereof) as set forth herein.
The PSUs awarded to the Participant hereby are subject to all of the terms and
conditions set forth in this Agreement as well as all of the terms and
conditions of the Tribune Company 2013 Equity Incentive Plan (as amended from
time to time in accordance with the terms thereof, the “Plan”), all of which are
incorporated herein in their entirety. Capitalized terms not otherwise defined
herein shall have the same meaning as set forth in the Plan.
Participant:
 
Number of PSUs:
 
Performance Period
(i.e., Restricted Period):
 



1.Vesting Schedule. Provided that the Participant has not undergone a
termination of service with the Company and its Affiliates prior to the
Committee’s determination and certification of the achievement of the
performance metrics set forth on Annex A hereto, no later than the last day of
the fiscal quarter immediately following the Performance Period (such date, the
“Vesting Date”), the PSUs or a portion of the PSUs shall vest based on the
achievement of the performance metrics set forth on Annex A hereto.


2.Settlement.
(a)Delivery of Shares or Cash. As soon as practicable following the Vesting Date
(but in no event later than the next regular payroll date of the Company
following such Vesting Date), the Company shall issue or transfer to the
Participant, or cause to be issued or transferred to the Participant, one share
of Common Stock in respect of each PSU that became a Released Unit as of the
Vesting Date; provided, however, that in accordance with Section 9(e)(ii) of the
Plan, the Committee may, in its sole discretion, elect to pay cash or part cash
and part Common Stock in lieu of delivering only shares of Common Stock in
respect of Released Units. If a cash payment is made in lieu of delivering
shares of Common Stock, the amount of such payment shall be equal to the Fair
Market Value of the Common Stock as of the Vesting Date less an amount equal to
all federal, state, local, and non-U.S. income and employment taxes required to
be withheld.
(b)Shares Received Upon Settlement. Shares of Common Stock received upon
Settlement of an PSU shall remain subject to the terms of the Plan and this
Agreement.
(c)Tax Withholding. In connection with any settlement of PSUs hereunder, the
Participant will be required to satisfy applicable withholding tax obligations
as provided in Section 15(d) of the Plan. For the avoidance of doubt, the
Participant must receive prior written approval of the Committee to use any
method for the payment of tax withholding other than in immediately available
funds in U.S. dollars.
(d)Compliance with Laws. The granting and settlement of the PSUs, and any other
obligations of the Company under this Agreement shall be subject to all
applicable federal and state laws, rules, and regulations and to such approvals
by any regulatory or governmental agency as may be required. The Committee, in
its sole discretion, may postpone the issuance or delivery of Common Stock
hereunder as the Committee may consider appropriate and may require the
Participant to make such representations and furnish such information as it may
consider



--------------------------------------------------------------------------------




appropriate in connection with the issuance or delivery of Common Stock
hereunder in compliance with applicable laws, rules, and regulations.


3.Forfeiture. All PSUs that have not become Released Units shall terminate and
be forfeited for no consideration upon a termination of the Participant’s
service with the Company and its Affiliates prior to the Vesting Date.


4.Rights as Stockholder. The Participant shall not be deemed for any purpose to
be the owner of any shares of Common Stock subject to the PSUs unless and until
(a) the PSUs shall have been settled in Common Stock pursuant to the terms
herein, (b) the Company shall have issued and delivered to the Participant the
Common Stock hereunder, and (c) the Participant’s name shall have been entered
as a stockholder of record with respect to such Common Stock on the books of the
Company. The Common Stock issued upon any settlement of PSUs hereunder shall be
registered in the Participant’s name on the books of the Company during the
Lock-Up Period and for such additional time as the Committee determines
appropriate in its reasonable discretion. Any certificates representing the
Common Stock delivered to the Participant shall be subject to such stop-transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations, and other requirements of the Securities and Exchange
Commission, any securities exchange or inter-dealer quotation system on which
the Common Stock is listed or quoted, and any applicable federal or state laws,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions as the Committee
deems appropriate. This Agreement does not confer upon the Participant any right
to continue as an employee or service provider of the Company or any Affiliate.


5.Representations and Warranties of Participant. The Participant hereby makes
the following acknowledgements, representations, and warranties to the Company:
(a)Stock Not Registered. The Participant understands that the Common Stock
subject to the PSUs has not been registered under the Securities Act or
qualified under any state securities laws and that it is being offered pursuant
to an exemption from such registration and qualification based in part upon the
Participant’s representations contained herein.
(b)No Arrangements to Sell. Except as specifically provided herein or in the
Plan, the Participant has no contract, undertaking, understanding, agreement, or
arrangement, formal or informal, with any person to sell, transfer, or pledge
all or any portion of his Common Stock and has no current plans to enter into
any such contract, undertaking, understanding, agreement, or arrangement.
(c)PSUs Not Transferable. The Participant understand that the PSUs are not
assignable or transferable, in whole or in part, and they may not, directly or
indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including, but not limited
to, by gift, operation of law or otherwise).
(d)Restricted Securities. The Participant has been informed that the shares of
Common Stock subject to the PSUs are restricted securities under the Securities
Act and may not be resold or transferred unless the shares of Common Stock are
first registered under the federal securities laws or unless an exemption from
such registration is available.
(e)No Resale. The Participant is prepared to hold the shares of Common Stock
subject to the PSUs for an indefinite period and is aware that Rule 144 as
promulgated under the Securities Act, which exempts certain resales of
restricted securities, is not presently available to exempt the resale of the
shares of Common Stock from the registration requirements of the Securities Act.


6.Restrictive Covenants.
(a)    Non-Solicitation and Non-Interference. The Participant agrees that during
the Participant’s employment with the Company and for twelve (12) months after
the date on which such employment with the Company ends for any or no reason
(whether terminated by the Participant or by the Company), except as required in
the performance of any duties for the Company, the Participant will not: (i)
employ, either directly or indirectly, or assist any other person or entity in
employing any person previously employed by the Company or any of its affiliates
unless at such time such person is not then and has not been employed by the
Company or any of its subsidiaries, business

2

--------------------------------------------------------------------------------




units, or other affiliates for at least six (6) months, or in any way solicit,
entice, persuade or induce, either directly or indirectly, any person to
terminate or refrain from renewing or extending his or her employment with the
Company or any of its subsidiaries, business units, or other affiliates; or (ii)
intentionally interfere with the relationship of the Company with any person or
entity who or which is a customer, client, supplier, developer, subcontractor,
licensee or licensor or other business relation of the Company, or assist any
other person or entity in doing so.
(b)    Confidential Information. As a consequence of the Participant’s
employment by the Company, the Participant will be privy to the highest level of
confidential and proprietary business information of the Company and its
affiliates, not generally known by the public or within the industry and which,
thereby, gives the Company and its affiliates a competitive advantage and which
has been the subject of reasonable efforts by the Company and its affiliates to
maintain such confidentiality. Except as required by law or as expressly
authorized by the Company in furtherance of any employment duties, the
Participant shall not at any time, during the Participant’s employment with the
Company or thereafter, directly or indirectly use, disclose, or take any action
which may result in the use or disclosure of, any Confidential Information.
“Confidential Information” as used in this Agreement, includes all non-public
confidential competitive, pricing, marketing, proprietary and other information
or materials relating or belonging to the Company or any of its affiliates
(whether or not reduced to writing), including without limitation all
confidential or proprietary information furnished or disclosed to or otherwise
obtained by the Participant in the course of the Participant’s employment, and
further includes without limitation: computer programs; patented or unpatented
inventions, discoveries and improvements; marketing, organizational, operating
and business plans; strategies; research and development; policies and manuals;
sales forecasts; personnel information (including without limitation the
identity of Company employees, their responsibilities, competence and abilities,
and compensation); medical information about employees; pricing and nonpublic
financial information; current and prospective customer lists and information on
customers or their employees; information concerning planned or pending
acquisitions, investments or divestitures; and information concerning purchases
of major equipment or property. Confidential Information does not include
information that lawfully is or becomes generally and publicly known outside of
the Company and its affiliates other than through the Participant’s breach of
this Agreement or breach by any person of some other obligation. Nothing herein
prohibits the Participant from disclosing Confidential Information as legally
required pursuant to a validly issued subpoena or order of a court or
administrative agency of competent jurisdiction, provided that the Participant
shall first promptly notify the Company if the Participant receives a subpoena,
court order or other order requiring any such disclosure, to allow the Company
to seek protection therefrom in advance of any such legally compelled
disclosure.
7.
General.

(a)Employment Agreement. This Agreement and the terms and conditions of the PSUs
are subject to any provisions concerning performance share units in any
employment agreement in effect from time to time between the Participant and the
Company or an Affiliate that has been approved by the Board or a committee
thereof and that was entered into after December 31, 2012, which provisions are
hereby incorporated herein by reference. In the event of a conflict between any
term or provision contained herein and any terms or provisions of such
employment agreement concerning performance share units, the applicable terms
and provisions of such employment agreement will govern and prevail.
(b)Delivery of Documents. The Participant agrees that the Company may deliver by
email all documents relating to the Plan or the PSUs (including, without
limitation, a copy of the Plan) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
disclosures that may be required by the Securities and Exchange Commission). The
Participant also agrees that the Company may deliver these documents by posting
them on a website maintained by the Company or by a third party under contract
with the Company. If the Company posts these documents on a website, it shall
notify the Participant by email or such other reasonable manner as then
determined by the Company.
(c)Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the executor or administrator of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.
(d)Entire Agreement. Except as otherwise provided in Section 7(a) above, this
Agreement and the Plan contain the entire agreement and understanding of the
parties hereto with respect to the subject matter

3

--------------------------------------------------------------------------------




contained herein and supersede all prior communications, representations, and
negotiations in respect thereto. No change, modification, or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto.
(e)Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.
[Remainder of page intentionally left blank; signature page to follow]







4

--------------------------------------------------------------------------------




THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THE PLAN AND, AS AN EXPRESS
CONDITION TO THE GRANT OF THE RESTRICTED STOCK UNITS UNDER THIS AGREEMENT,
AGREES TO BE BOUND BY THE TERMS OF BOTH THE AGREEMENT AND THE PLAN.
Tribune Media Company
By:    __________________
Name:
Title:


Accepted and Agreed by the Participant:


___________________
































































[Signature Page to Performance Share Unit Agreement]

5

--------------------------------------------------------------------------------




Annex A to Performance Share Unit Agreement
1.    Performance Objective. The vesting of the PSUs shall be conditioned upon
the satisfaction of the following “Performance Objective” for each Covered Year
of the Performance Period:
(a)    with respect to the ____ fiscal year, a performance vesting requirement
based on Adjusted EBITDA or such other performance objective as set forth in
Section 3(c) of this Annex A; and
(b)    with respect to the ____ fiscal year(s), a performance vesting
requirement based upon Adjusted EBITDA or such other performance objective as
may be established by the Committee no later than the last day of the first
fiscal quarter of such fiscal year and communicated to the Participant in
writing within 30 days of such determination.
For each of ______ (the “Covered Years”), the applicable Performance Objective
shall have a threshold, target and maximum level.
2.    Certification of Achievement Relative to Performance Objective. No later
than the last day of the fiscal quarter immediately following the Performance
Period, the Committee will certify the extent, if any, to which the Performance
Objective has been achieved.
3.    Calculation.
(a)    The number of PSUs earned will equal (x) the number of PSUs granted
multiplied by (y) the Total Payout Percentage; provided that all the PSUs will
be forfeited in full if the Total Payout Percentage does not equal or exceed 50%
(i.e., the threshold level).
(b)    The Total Payout Percentage will equal (x) the sum of the Payout
Percentages for all of the Covered Years divided by (y) the number of Covered
Years.
(c)    For the ______ Covered Year, the Payout Percentage shall be determined as
follows:
Threshold
 
Then, 50%
Target
 
Then, 100%
Maximum
 
Then, 200%

(d)    For any other Covered Year, the Payout Percentage shall be determined by
the relevant Performance Objective.
(e)    Payout above the “threshold” level but below the “target” level of
achievement, and above the “target” level but below the “maximum” level of
achievement, will be calculated by the Committee by straight line interpolation
by reference to the applicable Payout Percentages. For the avoidance of doubt,
in no event may the Payout Percentage of any Covered Year exceed 200%.



6